Exhibit 10.5
EXECUTION VERSION
     AMENDMENT AGREEMENT NO. 7 dated as of February 26, 2009 (this “Amendment”),
with respect to the Fourth Amended and Restated Credit Agreement dated as of
August 15, 2006, as amended by a first amendment dated as of June 15, 2007, as
further amended by a second amendment dated as of June 29, 2007, as further
amended by a third amendment dated as of September 28, 2007, as further amended
by a fourth amendment dated as of January 15, 2008, as further amended by a
fifth amendment dated as of February 13, 2008 and as further amended by a sixth
amendment and waiver dated as of May 9, 2008 (as further amended, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among REGENCY GAS SERVICES LP, a Delaware limited partnership,
REGENCY ENERGY PARTNERS LP, a Delaware limited partnership, the Subsidiary
Guarantors, the Lenders, UBS SECURITIES LLC (“UBSS”) and WACHOVIA CAPITAL
MARKETS, LLC (“Wachovia Capital Markets”), as joint lead arrangers and joint
bookmanagers for the Tranche B-1 Term Loans, WACHOVIA CAPITAL MARKETS, CITIGROUP
GLOBAL MARKETS INC. (“CGMI”) and UBSS, as joint lead arrangers and joint
bookmanagers for the Revolving Loans, WACHOVIA BANK, NATIONAL ASSOCIATION, as
administrative agent (in such capacity, the “Administrative Agent”) for the
Lenders and as collateral agent for the Secured Parties (in such capacity, the
“Collateral Agent”), as issuing bank and swingline lender, UBS LOAN FINANCE LLC,
as syndication agent for the Loans, CGMI, as co-syndication agent for the
Revolving Loans and FORTIS CAPITAL CORP., JPMORGAN CHASE BANK, N.A., THE ROYAL
BANK OF SCOTLAND PLC and MORGAN STANLEY BANK, as co-documentation agents.
     A. Borrower has informed the Lenders of its planned midstream
infrastructure development in the Haynesville Shale region of Western Louisiana
(the “Haynesville Project”).
     B. Regency Intrastate Gas LLC, a Delaware limited liability company
(“RIGS”), is a direct Subsidiary of Borrower and owns an intrastate gas pipeline
that operates under Section 311 of the Natural Gas Policy Act, and such pipeline
and the membership interests in RIGS constitute a portion of the North Louisiana
Assets (as defined in the Credit Agreement).
     C. Borrower desires (i) to form or cause to be formed a joint venture with
General Electric Capital Corporation or an Affiliate thereof (“GE EFS”) and a
third party (such joint venture, the “RIGS Holdings Joint Venture”), (ii) to
contribute its membership interests in RIGS to the RIGS Holdings Joint Venture
and (iii) for the RIGS Holdings Joint Venture to undertake the Haynesville
Project.
     D. Borrower has requested that the Administrative Agent and Required
Lenders amend certain provisions of the Credit Agreement as set forth herein.
     E. The Administrative Agent and Required Lenders are willing so to agree
pursuant to the terms and subject to the conditions set forth herein.
     F. Capitalized terms used and not otherwise defined herein shall have the
meanings ascribed to them in the Credit Agreement.
     In consideration of the premises and the agreements, provisions and
covenants contained herein, the parties hereto hereby agree, on the terms and
subject to the conditions set forth herein, as follows:
     SECTION 1. Amendments to the Credit Agreement.
     (a) Section 1.01 of the Credit Agreement shall be amended as follows:

  (i)   the definition of “Alternate Base Rate” shall be amended and restated as
follows:

 



--------------------------------------------------------------------------------



 



““Alternate Base Rate” shall mean, for any day, a rate per annum (rounded
upward, if necessary, to the nearest 1/100th of 1%) equal to the greatest of
(a) the Base Rate in effect on such day , (b) the Federal Funds Effective Rate
in effect on such day plus 0.50% and (c) the Adjusted LIBOR Rate for a borrowing
with a one-month Interest Period plus 1.50%. If the Administrative Agent shall
have determined (which determination shall be conclusive absent manifest error)
that it is unable to ascertain the (i) Federal Funds Effective Rate or (ii) the
Adjusted LIBOR Rate, in each case, for any reason, including the inability or
failure of the Administrative Agent to obtain sufficient quotations in
accordance with the terms of the definition thereof, the Alternate Base Rate
shall be determined without regard to (x) clause (b) of the preceding sentence
in the case of clause (i) in this sentence and (y) clause (c) of the preceding
sentence in the case of clause (ii) in this sentence, in each case, until the
circumstances giving rise to such inability no longer exist. Any change in the
Alternate Base Rate due to a change in the Base Rate, the Federal Funds
Effective Rate or the Adjusted LIBOR Rate shall be effective on the effective
date of such change in the Base Rate, the Federal Funds Effective Rate or the
Adjusted LIBOR Rate, respectively.”;

  (ii)   the definition of “Applicable Fee” shall be amended by:

(x) amending and restating the table therein in its entirety to read as follows:

                  Level   Total Leverage Ratio   Applicable Fee
Level I
    > 4.75:1.0       0.500 %
Level II
  £ 4.75:1.0 but > 4.25:1.0     0.500 %
Level III
  £ 4.25:1.0 but > 3.75:1.0     0.375 %
Level IV
    £ 3.75:1.0       0.375 %

(y) each reference therein to “Amendment Effective Date” shall be replaced with
the phrase “Amendment No. 7 Effective Date”; and
(z) the following sentence shall be added at the end thereof: “Notwithstanding
anything set forth in this definition, if the Total Leverage Ratio is in Level
III or Level IV prior to December 31, 2009, the Total Leverage Ratio shall be
deemed to be in Level II.”;

  (iii)   the definition of “Applicable Margin” shall be amended as follows:

(x) the first table in the definition of “Applicable Margin” shall be amended
and restated in its entirety to read as follows:

- 2 -



--------------------------------------------------------------------------------



 



                              Total Leverage   Revolving Loans Level   Ratio  
Eurodollar   ABR
Level I
    > 4.75:1.0       3.25 %     2.25 %
Level II
  £ 4.75:1.0 but > 4.25:1.0     3.00 %     2.00 %
Level III
  £ 4.25:1.0 but > 3.75:1.0     2.75 %     1.75 %
Level IV
    £ 3.75:1.0       2.50 %     1.50 %

(y) each reference therein to “Amendment Effective Date” shall be replaced with
the phrase “Amendment No. 7 Effective Date”; and
(z) the following sentence shall be added at the end thereof: “Notwithstanding
anything set forth in this definition, if the Total Leverage Ratio is in Level
III or Level IV prior to December 31, 2009, the Total Leverage Ratio shall be
deemed to be in Level II.”;

  (iv)   the definition of “Asset Sale” shall be amended by replacing the
parenthetical “(other than a Joint Venture)” with “(other than a Joint Venture
which is not the RIGS Holdings Joint Venture; provided that any issuance of
Equity Interests of the RIGS Holdings Joint Venture by such RIGS Holdings Joint
Venture shall be deemed not to be an Asset Sale hereunder)”;     (v)   the
definition of “Capital Expenditures” shall be amended by deleting “and (b)” and
by inserting, immediately after “the Projects”, “, (b) the Haynesville Project
and (c)”;     (vi)   the definition of “Consolidated EBITDA” shall be amended by

(w) deleting, in clause (e) thereof, the reference to “Debt Issuance” and
replacing it with “issuance of Indebtedness pursuant to Section 6.01(j)”;
(x) deleting, in the penultimate paragraph thereof, the clause “; provided that
the aggregate pro forma additions attributable thereto shall not exceed 15% of
Consolidated EBITDA before giving effect to any such addition”; and
(y) inserting, before the last paragraph thereof, the following paragraph:
“Consolidated EBITDA shall be increased by, without duplication, the amount of
any applicable Haynesville EBITDA Adjustments applicable to such period;
provided that the aggregate pro forma additions attributed to Haynesville EBITDA
Adjustments and to Material Projects shall be limited to an amount equal to 20%
of Consolidated EBITDA for each period through and including that ended on
December 31, 2009 and 15% of Consolidated EBITDA for each period ending
thereafter, in each case before giving effect to any such additions but
calculated on a Pro Forma Basis as referenced in the paragraph immediately
below.”;

- 3 -



--------------------------------------------------------------------------------



 



  (vii)   the definition of “Consolidated Interest Expense” shall be amended by
inserting, in the last paragraph thereof, immediately following “Material
Projects”, “, any Investment by Borrower and its Subsidiaries in the RIGS
Holdings Joint Venture”;     (viii)   the definition of “Consolidated Net
Income” shall be amended by inserting the following language at the end of
clause (a) thereof:         “provided, that if such cash received by the
Reporting Entity or any of its Subsidiaries relates to the Haynesville Project,
it will be excluded from net income (to the extent otherwise included therein)
to the extent such cash amount is otherwise reflected in a Haynesville EBITDA
Adjustment for such period;”     (ix)   the definition of “Joint Venture” shall
be amended by (x) replacing “Edwards Lime Gathering LLC” where it appears in
clause (iii) of the first sentence thereof with “each of Edwards Lime Gathering
LLC and (except as otherwise expressly set forth herein) the RIGS Holdings Joint
Venture”, and (y) replacing “Section 6.04(i)” in the last line of the second
sentence thereof with “Section 6.04(i)(ii)”;     (x)   the definition of
“Material Project” shall be amended by inserting, immediately after the phrase
“any capital expansion project”, “(other than the Haynesville Project)”;    
(xi)   the definition of “Secured Obligation” shall be amended by deleting
therefrom the phrase “in connection with the Loan Documents”;     (xii)   the
definition of “Specified Period” shall be deleted in its entirety;     (xiii)  
the definition of “Subsidiary” shall be amended by

(x) deleting “Edwards Lime Gathering LLC shall not” from the last sentence
thereof and replacing it with “neither Edwards Lime Gathering LLC nor the RIGS
Holdings Joint Venture shall”; and
(z) inserting, immediately preceding the period at the end thereof, “(except,
with respect to the RIGS Holdings Joint Venture, as shall be otherwise expressly
set forth herein)”; and

  (xiv)   the definition of Total Leverage Ratio shall be amended and restated
in its entirety as follows:

““Total Leverage Ratio” shall mean, at any date of determination, the ratio of
(i) the sum of (1) Consolidated Funded Indebtedness on such date plus (2) the
product of RIGS Consolidated Funded Indebtedness on such date multiplied by the
RIGS Holdings JV Ownership Percentage to (ii) Consolidated EBITDA for the Test
Period then most recently ended.”.
     (b) Section 2.07 of the Credit Agreement shall be amended as follows:

  (i)   clause (a) thereof shall be amended and restated in its entirety as
follows:

- 4 -



--------------------------------------------------------------------------------



 



“(a) Termination of Commitments. The Revolving Commitments, the Swingline
Commitment and the LC Commitment shall automatically terminate on the Revolving
Maturity Date. In the event that the RIGS Holdings Joint Venture makes any JV
Distribution, the Revolving Commitments shall be permanently reduced in an
amount equal to the product of the amount of such JV Distribution multiplied by
the RIGS Holdings JV Ownership Percentage.”; and

  (ii)   clause (c) thereof shall be amended by inserting, immediately preceding
“Section 2.07(b)” the phrase “the second sentence of Section 2.07(a) or”.

     (c) Section 2.19(c)(iii) of the Credit Agreement shall be amended by
inserting, immediately following “shall be”, the phrase “no earlier than”.
     (d) Section 5.01 of the Credit Agreement shall be amended by:

  (i)   deleting from clause (g) thereof, “and”;     (ii)   recaptioning clause
(h) thereof as clause (i); and     (iii)   inserting, as a new clause (h), the
following:         “(h) Concurrently with any delivery of financial statements
under Section 5.01(a) or (b): (i) to the extent that the RIGS Holdings Joint
Venture is treated on a consolidated basis, financial statements and
certifications required by Sections 5.01(a) (other than Section 5.01(a)(i)), (b)
(other than Section 5.01(b)(ii)) with a consolidating column treating the RIGS
Holdings Joint Venture on a stand-alone basis distinct from any other Joint
Venture and (ii) irrespective of the accounting treatment of the RIGS Holdings
Joint Venture, stand-alone financial statements for the RIGS Holdings Joint
Venture of the types required by Sections 5.01(a) and (b); and”.

     (e) Section 5.11(b) of the Credit Agreement shall be amended by inserting,
immediately following “Joint Venture”, “; provided that for the purposes of
Section 5.11(b)(i), the RIGS Holdings Joint Venture shall be deemed to be a
Subsidiary to the extent of Borrower’s equity ownership interest therein and
Borrower’s equity ownership interest thereof shall be pledged as provided in
Section 5.1 of the Security Agreement”;
     (f) Section 6.04(i) of the Credit Agreement shall be amended and restated
in its entirety as follows:
“(i) Investments made by Borrower or any Subsidiary in (i) the RIGS Holdings
Joint Venture, consisting of (A) the contribution of the RIGS Assets and
(B) other Investments in an aggregate amount not to exceed $135.0 million during
the existence of this Agreement; provided, that the amounts permitted as
Investments pursuant to clause (B) hereof (x) shall be reduced on a
dollar-for-dollar basis by the RIGS Permitted Investment Offset Amount (it being
understood that the amount of such reduction shall not exceed $135.0 million)
and (y) shall only be permitted so long as, after giving effect to any such
Investment, Borrower shall have available at least $100 million in unfunded
Revolving Commitments hereunder (after reduction for outstanding Letters of
Credit) and, on a pro forma basis, the Total Leverage Ratio shall be at least
0.50x lower than the then-applicable covenant level set forth in
Section 6.10(a), the Consolidated Interest Coverage Ratio shall

- 5 -



--------------------------------------------------------------------------------



 



be at least 0.50x greater than the then-applicable covenant level set forth in
Section 6.10(b) and the Senior Secured Leverage Ratio shall be at least 0.50x
lower than the then-applicable covenant level set forth in Section 6.10(c); and
(ii) Joint Ventures (other than the RIGS Holdings Joint Venture) in an aggregate
amount for all such Joint Ventures (other than the RIGS Holdings Joint Venture)
not to exceed $20.0 million during the existence of this Agreement;”
     (g) Section 6.08 of the Credit Agreement shall be amended by:

  (i)   deleting “and” from the end of clause (b), deleting “.” from the end of
clause (c), and adding “; and” to the end of clause (c); and     (ii)   adding
at the end thereof a new clause (d) as follows:         “(d) a one time payment
of each of the following: (i) $2.7 million to Regency MLP to be used solely for
the payment of a $2.7 million fee to GE EFS upon the effectiveness of Regency
MLP’s $45.0 million unsecured credit facility with GE EFS and (ii) up to
$45.0 million plus interest (but with such amount payable under this clause
(ii) not to exceed the amount of proceeds received by Borrower from Regency
MLP’s borrowings under such credit facility plus interest due thereon) to
Regency MLP to be used solely for the repayment of principal then outstanding
and interest due thereon under Regency MLP’s $45.0 million unsecured credit
facility with GE EFS on the date of capitalization of the RIGS Holdings Joint
Venture.”.

     (h) Section 6.09 of the Credit Agreement shall be amended by deleting, at
the end of clause (b) thereof, “and (f)”; and replacing it with “, (f) and (i)”.
     (i) Section 6.10 of the Credit Agreement shall be amended by:

  (i)   amending and restating clause (a) thereof in its entirety to read as
follows:

“(a) Maximum Total Leverage Ratio. Permit the Total Leverage Ratio, for the last
day of any Test Period, to exceed 5.25 to 1.0.”; and

  (ii)   adding the following thereto as a new Section 6.10(c):

“(c) Maximum Senior Secured Leverage Ratio. Permit the Senior Secured Leverage
Ratio for the last day of any Test Period (i) ending up to and including
December 31, 2009, to exceed 4.00 to 1.0, (ii) ending thereafter through and
including June 30, 2010, to exceed 3.75 to 1.00 and (iii) ending at any time
thereafter to exceed 3.50 to 1.00.”.
     (j) Section 6.16 of the Credit Agreement shall be amended and restated in
its entirety as follows:
“Section 6.16 Permitted RIGS Holdings Joint Venture Indebtedness.
Permit the RIGS Holdings Joint Venture to incur, create, assume or permit to
exist, directly or indirectly, any preferred equity interests or Indebtedness
for borrowed money prior to the Haynesville Actual Completion Date.

- 6 -



--------------------------------------------------------------------------------



 



     (k) the following shall be added to Article VI of the Credit Agreement as a
new Section 6.21:
“Section 6.21 Regency Haynesville Permitted Business. Cause or permit Regency
Haynesville to enter into any business or hold any assets except for holding the
Equity Interests of the RIGS Holdings Joint Venture and activities incidental
thereto.”
     (l) the following defined terms shall be added to Section 1.01 of the
Credit Agreement in appropriate alphabetical order:

  (i)   “Amendment No. 7” shall mean Amendment No. 7 to Fourth Amended and
Restated Credit Agreement, which amends this Agreement, dated as of the
Amendment No. 7 Effective Date, among Borrower, the Administrative Agent and the
Required Lenders.     (ii)   “Amendment No. 7 Effective Date” shall mean the
date upon which the conditions to effectiveness of this Amendment set forth in
Section 2 hereof are satisfied as certified by Borrower to the Administrative
Agent.     (iii)   “Firm Transportation Agreement” shall mean (x) each of those
contracts previously provided to the Administrative Agent and the Lenders and
(y) each other contract which is entered into between any Loan Party with a
counterparty after the Amendment No. 7 Effective Date, on terms that are
substantially equal to or better than, as a whole, the terms of the contracts
described in clause (x), pursuant to which such counterparty is obligated to pay
for capacity whether or not such capacity is taken.     (iv)   “GE EFS” shall
mean General Electric Capital Corporation or an affiliate thereof.     (v)  
“Haynesville Actual Completion Date” shall mean the date, to be identified to
the Administrative Agent by delivery of a certificate of an officer of Borrower,
certifying that the Haynesville Project has reached actual capacity of 1.1 Bcf/d
and is generally generating the transportation fees specified in the Firm
Transportation Agreements.     (vi)   “Haynesville EBITDA Adjustments” shall
mean, with respect to the Haynesville Project:

(a) prior to the Haynesville Actual Completion Date (and including the fiscal
quarter in which the Haynesville Actual Completion Date occurs), an amount to be
approved by the Administrative Agent, in its reasonable judgment, as the
projected Consolidated EBITDA attributable to the Haynesville Project (such
amount to be the product of (1) the difference between (a) the projected
revenues from reservation charges under the Firm Transportation Agreements,
taking into account the ability of the producers to perform under the Firm
Transportation Agreements, and (b) projected operating and general
administrative expenses of the Haynesville Project multiplied by (2) the
then-current completion percentage of the Haynesville Project to be based upon
the capital expenditures expended on the Haynesville Project multiplied by
(3) the RIGS Holdings JV Ownership Percentage), which amount shall be added to
actual Con solidated EBITDA for the Reporting Entity and its Subsidiaries for
the fiscal quarter in which construction of the Haynesville Project commences
and for each fiscal quarter thereafter until the Haynesville Actual Completion
Date (and including the fiscal quarter in which the Haynesville Actual
Completion Date occurs, but net of any actual

- 7 -



--------------------------------------------------------------------------------



 



Consolidated EBITDA attributable to the Haynesville Project following the
Haynesville Actual Completion Date); provided that if construction of the
Haynesville Project is not completed by the scheduled completion date, then the
foregoing amount shall be reduced, for quarters ending after the scheduled
completion date to (but excluding) the first full quarter after the Haynesville
Actual Completion Date, by the following percentage amounts depending on the
period of delay for completion (based on the period of actual delay or
then-estimated delay, whichever is longer): (i) 90 days or less, 0%, (ii) longer
than 90 days, but not longer than 180 days, 50% and (iii) longer than 180 days,
100%; and
(b) for the first full fiscal quarter following the Haynesville Actual
Completion Date, for the first two full fiscal quarters following the
Haynesville Actual Completion Date, and for the first three full fiscal quarters
following the Haynesville Actual Completion Date, an amount equal to the product
of actual Consolidated EBITDA attributable to the Haynesville Project for such
first full fiscal quarter times four, such first two fiscal quarters times two,
and such first three full fiscal quarters times four-thirds, respectively,
multiplied by the RIGS Holdings JV Ownership Percentage.
Notwithstanding the foregoing, no such additions shall be allowed with respect
to the Haynesville Project unless:

  (A)   not later than 20 days (or such shorter time period as may be agreed by
the Administrative Agent) prior to delivery of a Compliance Certificate pursuant
to Section 5.01(c) if Haynesville EBITDA Adjustments shall be added to
Consolidated EBITDA in determining compliance with Section 6.10, the Reporting
Entity shall have delivered to the Administrative Agent a written request for
Haynesville EBITDA Adjustments setting forth (i) the scheduled commercial
operation date for the Haynesville Project, (ii) pro forma projections of
Consolidated EBITDA attributable to the Haynesville Project and
(iii) information, as applicable, regarding (A) Firm Transportation Agreements,
other contracts or negotiated settlements relating to the Haynesville Project,
(B) the ability of the producers to perform under the Firm Transportation
Agreements, (C) projected revenues from such Firm Transportation Agreements,
other contracts or negotiated settlements, as the case may be and (D) projected
capital costs and projected operating and general administrative expenses, and  
  (B)   prior to the date such certificate is required to be delivered, the
Administrative Agent shall have approved (such approval not to be unreasonably
withheld or delayed) such projections and shall have received such other
information and documentation as the Administrative Agent may reasonably
request, all in form and substance satisfactory to the Administrative Agent.”

- 8 -



--------------------------------------------------------------------------------



 



  (vii)   “Haynesville Project” shall mean the planned midstream infrastructure
development in the Haynesville Shale region of Western Louisiana by the RIGS
Holdings Joint Venture.     (viii)   “JV Distributions” shall mean distributions
made to the RIGS Holdings Joint Venture’s equity investors made directly or
indirectly from the proceeds of Indebtedness of the RIGS Holdings Joint Venture.
    (ix)   “Regency Haynesville” shall mean a direct or indirect Subsidiary of
Borrower formed for the sole purpose of directly holding all direct or indirect
ownership interests of Borrower in the RIGS Holdings Joint Venture.     (x)  
“RIGS” shall mean Regency Intrastate Gas LLC, a Delaware limited liability
company.     (xi)   “RIGS Assets” shall mean all Equity Interests issued, and
all assets owned, by RIGS.     (xii)   “RIGS Consolidated Funded Indebtedness”
shall mean, with respect to the RIGS Holdings Joint Venture, on a consolidated
basis in accordance with GAAP, without duplication, (i) all Indebtedness of such
persons of the types referred to in clauses (a), (b), (c), (d), and (f), of the
definition of “Indebtedness” herein, (ii) all Indebtedness of others of the type
referred to in clause (i) above, secured by a Lien on property owned or acquired
by any such person, whether or not the obligations secured thereby have been
assumed, but limited to the fair market value of such property, (iii) all
Contingent Obligations of any such person with respect to Indebtedness of others
of the type referred to in clause (i) above, and (iv) all Indebtedness of the
type referred to in clause (i) above of any other entity (including any
partnership in which such person is a general partner) to the extent any such
person is liable therefor as a result of such person’s ownership interest in or
other relationship with such entity, except (other than in the case of general
partner liability) to the extent that the terms of such Indebtedness expressly
provide that such person is not liable therefor.     (xiii)   “RIGS Holdings
Joint Venture” shall mean an entity formed by Regency Haynesville for the
purpose of such entity becoming a joint venture with a third party, owning all
of the RIGS Assets and participating in the Haynesville Project. RIGS Holdings
Joint Venture shall, except as expressly set forth herein, be treated for all
purposes as a “Joint Venture” hereunder.     (xiv)   “RIGS Holdings Joint
Venture Term Sheet” shall mean the term sheet regarding the RIGS Holdings Joint
Venture provided to the Administrative Agent and the Lenders on February 25,
2009.     (xv)   “RIGS Holdings JV Ownership Percentage” shall mean the
percentage of the total ownership interests in the RIGS Holdings Joint Venture
that is owned by Regency Haynesville on a fully diluted basis on the last day of
the last quarter of the applicable Test Period.     (xvi)   “RIGS Permitted
Investment Offset Amount” shall mean the number which is the product of
(1) Indebtedness incurred by the RIGS Holdings Joint Venture to finance capital
expenditures multiplied by (2) the RIGS Holdings JV Ownership Percentage.

- 9 -



--------------------------------------------------------------------------------



 



  (xvii)   “Senior Secured Leverage Ratio” shall mean, at any date of
determination, the ratio of (i) the sum of (1) Consolidated Funded Indebtedness
that is secured by a Lien on any assets or property of the Reporting Entity or
any of its Subsidiaries, as of the last day of such Test Period plus (2) the
product of RIGS Consolidated Funded Indebtedness multiplied by the RIGS Holdings
JV Ownership Percentage to (ii) Consolidated EBITDA for the Test Period then
most recently ended.

     (m) Exhibit D to the Credit Agreement shall be replaced in its entirety
with Exhibit D attached hereto.
     SECTION 2. Conditions Precedent. The effectiveness of this Amendment is
subject to the following conditions, which must be satisfied on or before
April 30, 2009:
     (a) The Administrative Agent shall have received signature pages for this
Amendment from Borrower and the Required Lenders;
     (b) Borrower shall deliver or cause to be delivered a legal opinion of
Vinson & Elkins LLP, counsel to Borrower, together with any additional legal
opinions, mortgage amendments, or other documents reasonably requested by the
Administrative Agent in connection herewith (in each case, unless extended or
waived by the Administrative Agent in its sole discretion);
     (c) all requisite Governmental Authority and material third party approvals
in connection with the formation and capitalization of the RIGS Holdings Joint
Venture shall have been obtained, except where the failure to obtain such
consents could not, individually or in the aggregate, be reasonably expected to
have a Material Adverse Effect, and there shall not be any temporary or
permanent injunction prohibiting the formation and capitalization of the RIGS
Holdings Joint Venture;
     (d) the Administrative Agent shall have received from Borrower a
certificate, executed by the secretary of Borrower (or such other officer as may
be acceptable to the Administrative Agent) in form and substance satisfactory to
the Administrative Agent, attaching a copy of the resolutions, in form and
substance reasonably satisfactory to the Administrative Agent, of the Board of
Directors (or similar body) of Borrower (or a duly authorized committee thereof)
authorizing the execution, delivery and performance of this Amendment and the
definitive documentation relating to the formation and capitalization of the
RIGS Holdings Joint Venture and the related transactions (including this
Amendment);
     (e) the Administrative Agent shall received all material agreements and
definitive documentation relating to the RIGS Holdings Joint Venture, including
(without limitation) an investment agreement by and among Borrower, GE EFS and
the third-party investor (the “Investment Agreement”), a partnership or limited
liability company agreement relating to the RIGS Holdings Joint Venture, a
management services agreement relating to the RIGS Holdings Joint Venture and
such other agreements as the Administrative Agent may reasonably request, all in
form and substance certified by Borrower to be at least as favorable to the
Borrower and Lenders, taken as a whole, as the RIGS Holdings Joint Venture Term
Sheet and reasonably satisfactory to the Administrative Agent;

- 10 -



--------------------------------------------------------------------------------



 



     (f) the RIGS Holdings Joint Venture shall have been formed and (i) RIGS or
Borrower, as applicable, shall have contributed the RIGS Assets thereto and
(ii) each of GE EFS and a third-party investor shall have made the contributions
thereto required pursuant to the Investment Agreement and the Administrative
Agent shall have received satisfactory evidence thereof;
     (g) on or prior to March 18, 2009, either (1) Regency MLP shall have
obtained from GE EFS an unsecured credit facility in an aggregate amount of
$45.0 million, the proceeds of which shall be used to fund the Haynesville
Project and which shall mature no earlier than the earlier of (x) the formation
and capitalization of the RIGS Holdings Joint Venture or (y) the three-month
anniversary of the Final Maturity Date or (2) each other condition precedent set
forth in this Section 2 shall have been satisfied;
     (h) Borrower shall have paid any amounts owed pursuant to the
Administrative Agent Fee Letter, dated as of February 13, 2009, between Borrower
and the Administrative Agent;
     (i) Borrower shall have paid a fee to each Lender who delivers to the
Administrative Agent a consent in writing to this Amendment by 5:00 p.m., New
York City time on February 24, 2009, and reconfirms, by 2:00 p.m. (New York City
time) on February 25, 2009, their consent with respect to revisions to this
amendment posted to the Lenders after 5:00 p.m., New York City time on
February 24, 2009, in an amount equal to 0.50% of such consenting Lender’s
outstanding Commitments under the Credit Agreement;
     (j) CDM Resource Management LLC shall obtain a $75.0 million operating
lease facility from Caterpillar Financial Services Corp. on terms substantially
consistent with those terms provided to the Administrative Agent prior to the
date hereof;
     (k) Borrower shall have paid all amounts owed pursuant to Section 7 hereof;
and
     (l) Borrower shall have delivered to the Administrative Agent a certificate
signed by a Responsible Officer of Borrower, confirming compliance with the
conditions precedent set forth in this Section 2.
     SECTION 3. Representations and Warranties. Borrower represents and warrants
to the Administrative Agent and each of the Lenders that:
     (a) This Amendment is within Borrower’s organizational powers and has been
duly authorized by all necessary organizational action on the part of Borrower.
This Amendment has been duly executed and delivered by Borrower and constitutes,
a legal, valid and binding obligation of Borrower, enforceable in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law. This Amendment will not violate any Requirement of Law in
any material respect, will not violate or result in a default or require any
consent or approval under any indenture, agreement or other instrument binding
upon any Company or its property, or give rise to a right thereunder to require
any payment to be made by any Company, except for violations, defaults or the
creation of such rights that could not reasonably be expected to result in a
Material Adverse Effect.
     (b) After giving effect to this Amendment, the representations and
warranties set forth in Article III of the Credit Agreement or in any Loan
Document are true and correct in all

- 11 -



--------------------------------------------------------------------------------



 



material respects (it being understood and agreed that any representation or
warranty that by its terms is made as of a specified date shall be required to
be true and correct in all material respects as of a specified date).
     (c) After giving effect to this Amendment, no Default or Event of Default
has occurred or is continuing.
     (d) As of December 31, 2008, the RIGS Assets constituted approximately
$325,309,909.00; and approximately $49,207,292.00 and $54,289,367.00 of net
income and revenue, respectively, for the fiscal year ended on December 31, 2008
were attributable to the RIGS Assets.
     SECTION 4. Credit Agreement. Except as specifically provided hereby, the
Credit Agreement shall continue in full force and effect in accordance with the
provisions thereof as in existence on the date hereof. After the date hereof,
any reference to the Credit Agreement in any Loan Document shall mean the Credit
Agreement as modified hereby. This Amendment shall be a Loan Document for all
purposes.
     SECTION 5. Applicable Law. This Amendment shall be construed in accordance
with and governed by the law of the State of New York, without regard to
conflicts of law principles that would require the application of the laws of
another jurisdiction.
     SECTION 6. Counterparts. This Amendment may be executed in two or more
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute one contract. Delivery of an executed signature
page of this Amendment by facsimile or “pdf file” transmission shall be
effective as delivery of a manually executed counterpart hereof.
     SECTION 7. Expenses. Borrower agrees to reimburse the Administrative Agent
for the reasonable out-of-pocket expenses incurred by it in connection with this
Amendment, including the reasonable fees, charges and disbursements of Cahill
Gordon & Reindel llp, counsel for the Administrative Agent.
     SECTION 8. Headings. The Section headings used herein are for convenience
of reference only, are not part of this Amendment and are not to affect the
construction of, or to be taken into consideration in interpreting, this
Amendment.
[Signature pages to follow]

- 12 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed by their respective authorized officers as of the day and year
first written above.

            REGENCY GAS SERVICES LP,
      By:   Regency OLP GP LLC, its general partner             By:   /s/
Stephen L. Arata         Name:   Stephen L. Arata        Title:   Vice
President     

S-1-1



--------------------------------------------------------------------------------



 



            WACHOVIA BANK, NATIONAL ASSOCIATION,
as Administrative Agent and a Lender
      By:   /s/ Henry R. Biedrzycki         Name:   Henry R. Biedrzycki       
Title:   Director     

S-1-2



--------------------------------------------------------------------------------



 



             
 
        , as a          
 
      Lender    
 
           
 
  By:                  
 
      Name:    
 
      Title:    

S-1-3



--------------------------------------------------------------------------------



 



EXHIBIT D
[Form of]
COMPLIANCE CERTIFICATE
[see attached]

D-1



--------------------------------------------------------------------------------



 



EXHIBIT D
[Form of]
COMPLIANCE CERTIFICATE
          I, [                    ], the [Financial Officer] of
[                                         ] (in such capacity and not in my
individual capacity), hereby certify that, with respect to that certain Fourth
Amended and Restated Credit Agreement dated as of August 15, 2006 (as it may be
amended, modified, extended or restated from time to time, the “Credit
Agreement”; all of the defined terms in the Credit Agreement are incorporated
herein by reference) among Regency Gas Services LP, a Delaware limited
partnership, as borrower (the “Borrower”), Regency Energy Partners LP (“Regency
MLP”) and the other Guarantors party thereto, the Lenders party thereto,
Wachovia Bank, National Association, as Administrative Agent, Collateral Agent,
Swingline Lender and Issuing Bank and the other Agents party thereto.
     a. Attached hereto as Schedule 1 are detailed calculations1 demonstrating
compliance by each of the Loan Parties with [clause (d) of the definition of
Permitted Acquisition as it pertains to Section 6.07(f) and] Section 6.10 of the
Credit Agreement. Each of the Loan Parties is in compliance with such Sections
as of the date hereof. [Attached hereto as Schedule 2 is the report of KPMG
LLP]2
     b. No Default has occurred under the Credit Agreement which has not been
previously disclosed, in writing, to the Administrative Agent pursuant to a
Compliance Certificate.3
 

1   To accompany annual and quarterly financial statements. Which calculations
shall be in reasonable detail satisfactory to the Administrative Agent and shall
include, among other things, an explanation of the methodology used in such
calculations and a breakdown of the components of such calculations.   2   To
accompany annual financial statements only. The report must opine or certify
that in the course of its regular audit of the financial statements of the
Reporting Entity and its Subsidiaries, which audit was conducted in accordance
with generally accepted auditing standards, such accounting firm obtained no
knowledge that any Default insofar as it relates to financial or accounting
matters subject to audit procedures has occurred or if such accounting firm
believes such a Default has occurred, specifying the nature and extent thereof.
  3   If a Default shall have occurred, an explanation specifying the nature and
extent of such Default shall be provided on a separate page together with an
explanation of the corrective action taken or proposed to be taken with respect
thereto (include, as applicable, information regarding actions, if any, taken
since prior certificate).

     Dated this [   ] day of [                    ], 20[   ].

                 [
   ]
      By:           Name:           Title:   [Financial Officer]     





--------------------------------------------------------------------------------



 



SCHEDULE 1
Financial Covenants4

6.10(a)    Maximum Total Leverage Ratio: the ratio of (i) the sum of (1)
Consolidated Funded Indebtedness on [      ] plus (2) the product of RIGS
Consolidated Funded Indebtedness on such date multiplied by the RIGS Holdings JV
Ownership Percentage to (ii) Consolidated EBITDA for the Test Period most
recently ended.

         
(I) Consolidated Funded Indebtedness means, with respect to the Reporting Entity
and its Subsidiaries, on a consolidated basis in accordance with GAAP, without
duplication:
       
 
       
(A) all Indebtedness of such persons of the following types:
       
 
       
1. all obligations of such person for borrowed money;
       
 
     
 
       
2. all obligations of such person evidenced by bonds, debentures, notes or
similar instruments;
       
 
     
 
       
3. all obligations of such person under conditional sale or other title
retention agreements relating to property purchased by such person;
       
 
     
 
       
4. all obligations of such person issued or assumed as the deferred purchase
price of property or services (excluding trade accounts payable and accrued
obligations incurred in the ordinary course of business and not overdue by more
than 90 days); and
       
 
     
 
       
5. all Capital Lease Obligations, Purchase Money Obligations and synthetic lease
obligations of such person;
       
 
     
 
       
Subtotal; plus
       
 
     
 
       
(B) all Indebtedness of others of the type referred to in clause (A) above
secured by a Lien on property owned or acquired by any such person, whether or
not the obligations secured thereby have been assumed, but limited to the fair
market value of such property; plus
       
 
     

 

4   Capitalized terms used but not defined herein shall have the meanings set
forth in the Credit Agreement.

-2-



--------------------------------------------------------------------------------



 



         
(C) all Contingent Obligations of any such person with respect to Indebtedness
of others of the type referred to in clause (A) above; plus
       
 
     
 
       
(D) all Indebtedness of the type referred to in clause (A) above of any other
entity (including any partnership in which such person is a general partner) to
the extent any such person is liable therefor as a result of such person’s
ownership interest in or other relationship with such entity, except (other than
in the case of general partner liability) to the extent that the terms of such
Indebtedness expressly provide that such person is not liable therefor.
       
 
     
 
       
Consolidated Funded Indebtedness at [            ], 20[     ] ((A) + (B) + (C) +
(D))      
I =      
 
     
 
       
(II) RIGS Consolidated Funded Indebtedness shall mean, with respect to the RIGS
Holdings Joint Venture, on a consolidated basis in accordance with GAAP, without
duplication:
       
 
       
(A) all Indebtedness of the type referred to in clause (A) of the calculation of
Consolidated Funded Indebtedness above; plus
       
 
     
 
       
(B) all Indebtedness of others of the type referred to in clause (A) immediately
above secured by a Lien on property owned or acquired by any such person,
whether or not the obligations secured thereby have been assumed, but limited to
the fair market value of such property; plus
       
 
     
 
       
(C) all Contingent Obligations of any such person with respect to Indebtedness
of others of the type referred to in clause (A) immediately above; plus
       
 
     
 
       
(D) all Indebtedness of others of the type referred to in clause (A) immediately
above of any other entity (including any partnership in which such person is a
general partner) to the extent any such person is liable therefor as a result of
such person’s ownership interest in or other relationship with such entity,
except (other than in the case of general partner liability) to the extent that
the terms of such Indebtedness expressly provide that such person is not liable
therefor.
       
 
     
 
       
RIGS Consolidated Funded Indebtedness at [            ], 20[     ] ((A) + (B) +
(C) + (D))      
II =      
 
     
 
       
(III) RIGS Holdings JV Ownership Percentage5     
III =      
 
     

 

5   Shall be the percentage of total ownership interests in the RIGS Holdings
Joint Venture that is owned by Regency Haynesville on a fully diluted basis on
the last day of the last quarter of the applicable Test Period.

-3-



--------------------------------------------------------------------------------



 



         
(IV) Consolidated EBITDA shall mean, for any period:
       
 
       
(A) Consolidated Net Income (see Annex A) for such period, adjusted by adding
thereto6:
       
 
     
 
       
1. Consolidated Interest Expense for such period (see breakout in 6.10(b)
calculation);
       
 
     
 
       
2. Consolidated Amortization Expense for such period;
       
 
     
 
       
3. Consolidated Depreciation Expense for such period;
       
 
     
 
       
4. Consolidated Tax Expense for such period;
       
 
     
 
       
5. costs and expenses directly incurred in connection with the Previous
Transactions (with respect to Projects, the cost and expenses solely related to
the construction thereof) and the incurrence of additional Indebtedness under
the predecessor agreements hereto in connection therewith (not to exceed
$22.5 million), the Specified IPO, any Permitted Acquisition, any issuance of
Indebtedness pursuant to Section 6.01(j) or any Investment made pursuant to
Section 6.04(i) of the Credit Agreement;
       
 
     
 
       
6. the aggregate amount of all other non-cash charges reducing Consolidated Net
Income (excluding any non-cash charge that results in an accrual of a reserve
for cash charges in any future period) for such period; and
       
 
     

 

6   In each case only to the extent (and in the same proportion) deducted in
determining such Consolidated Net Income (and with respect to the portion of
Consolidated Net Income attributable to any Subsidiary of the Reporting Entity
only if a corresponding amount would be permitted at the date of determination
to be distributed to the Reporting Entity by such Subsidiary without prior
approval to the extent required (that has not been obtained) pursuant to the
terms of its Organizational Documents and all agreements, instruments and
Requirements of Law applicable to such Subsidiary or its equityholders).
Consolidated EBITDA shall be calculated on a Pro Forma Basis to give effect to
the Previous Transactions, the Transactions, any Permitted Acquisition and Asset
Sale consummated at any time on or after the first day of the Test Period
thereof as if the Previous Transactions, the Transactions and each such
Permitted Acquisition had been effected on the first day of such period and as
if each such Asset Sale had been consummated on the first day of such period.

-4-



--------------------------------------------------------------------------------



 



         
7. the aggregate amount, without duplication, of payments pursuant to
Section 6.08(b) of the Credit Agreement for such period.
       
 
     
 
       
Subtotal; minus
       
 
     
 
       
(B) the aggregate amount of all non-cash items increasing Consolidated Net
Income (other than the accrual of revenue or recording of receivables in the
ordinary course of business) for such period.
       
 
     
 
       
Subtotal; plus
       
 
     
 
       
(C) one-quarter of the EBITDA projected for the first twelve (12) months of
operations of a Material Project7
       
 
     
 
       
Subtotal; plus
       
 
     
 
       
(D) any applicable Haynesville EBITDA Adjustments for such period.8
       
 
     
 
       
Consolidated EBITDA ((A) — (B) + (C) + (D) =)      
IV =      
 
     
 
       
Total Leverage Ratio (((I) + ((II) x (III))) / (IV) =)
    [     ]:1.00   
 
       
Covenant Requirement
       
 
     

 

7   Shall be added to actual Consolidated EBITDA for the fiscal quarter in which
such Material Project was completed and for each of the immediately preceding
three fiscal quarters (in each case, net of any actual Consolidated EBITDA
attributable to such Material Project accruing after its completion); provided
that the aggregate amount of any such addition shall not exceed (20%) of the
capital cost of such Material Project; provided further that no such additions
shall be allowed with respect to any Material Project unless, not less than
thirty (30) days prior to the completion thereof, the Administrative Agent shall
have received written pro forma projections of EBITDA relating to such Material
Project and such other documentation as the Administrative Agent may reasonably
request, all in form and substance satisfactory to the Administrative Agent.   8
  Shall be determined pursuant to the calculations found in Annex B; provided
that the aggregate pro forma additions attributed to Haynesville EBITDA
Adjustments and to Material Projects shall be limited to an amount equal to 20%
of Consolidated EBITDA for each period through and including that ended on
December 31, 2009 and 15% of Consolidated EBITDA for each period ending
thereafter, in each case before giving effect to any such additions but
calculated on a Pro Forma Basis as referenced in footnote 6 above..

-5-



--------------------------------------------------------------------------------



 



6.10(b)    Minimum Consolidated Interest Coverage Ratio: the ratio of
Consolidated EBITDA for the Test Period most recently ended to Consolidated
Interest Expense for the Test Period most recently ended

         
(I) Consolidated EBITDA (from Maximum Total Leverage Ratio Calculation)
I =      
 
     
 
       
(II) Consolidated Interest Expense calculation:
       
 
       
Consolidated Interest Expense shall mean, for any period9
       
 
       
(A) the total consolidated interest expense of the Reporting Entity and its
Subsidiaries for such period net of gross interest income of the Reporting
Entity and its Subsidiaries, in each case determined on a consolidated basis in
accordance with GAAP plus, without duplication (to the extent not already
included in such total consolidated interest expense):
       
 
     
 
       
1. imputed interest on Capital Lease Obligations and Sale/Leaseback Attributable
Indebtedness of the Reporting Entity and its Subsidiaries for such period; plus
       
 
     
 
       
2. commissions, discounts and other fees and charges owed by the Reporting
Entity or any of its Subsidiaries with respect to letters of credit securing
financial obligations, bankers’ acceptance financing and receivables financings
for such period; plus
       
 
     
 
       
3. amortization of debt issuance costs, debt discount or premium and other
financing fees and expenses incurred by the Reporting Entity or any of its
Subsidiaries for such period; plus
       
 
     
 
       

 

9   Note that to the extent directly related to the Transactions, Previous
Transactions or any Permitted Acquisition, debt issuance costs, debt discount or
premium and other financing fees and expenses shall be excluded from the
calculation of Consolidated Interest Expense and Consolidated Interest Expense
shall be calculated after giving effect to Hedging Agreements (including
associated costs), but excluding unrealized gains and losses with respect to
Hedging Agreements. Further, Consolidated Interest Expense shall be calculated
on a Pro Forma Basis to give effect to any Indebtedness incurred, assumed or
permanently repaid or extinguished during the relevant Test Period in connection
with the Previous Transactions, the Transactions, any Permitted Acquisition,
Material Projects, any Investment by Borrower and its Subsidiaries in the RIGS
Holdings Joint Venture and Asset Sales as if such incurrence, assumption,
repayment or extinguishment had been effected on the first day of such period.

-6-



--------------------------------------------------------------------------------



 



         
4. cash contributions to any employee stock ownership plan or similar trust made
by the Reporting Entity or any of its Subsidiaries to the extent such
contributions are used by such plan or trust to pay interest or fees to any
person (other than Reporting Entity or a Wholly Owned Subsidiary) in connection
with Indebtedness incurred by such plan or trust for such period; plus
       
 
     
 
       
5. the interest portion of any deferred payment obligations of the Reporting
Entity or any of its Subsidiaries for such period; plus
       
 
     
 
       
6. all interest on any Indebtedness of the Reporting Entity or any of its
Subsidiaries of the type described in clauses (e) and (j) of the definition of
“Indebtedness” for such period.
       
 
     
 
       
Consolidated Interest Expense ((A) + 1 + 2 + 3 + 4 + 5 + 6 =)      
II =      
 
     
 
       
Ratio of Consolidated EBITDA to Consolidated Interest Expense ((I)/(II)=)
    [     ]:1.00   
 
       
Covenant Requirement
       
 
     

-7-



--------------------------------------------------------------------------------



 



6.10(c)    Maximum Senior Secured Leverage Ratio: the ratio of (i) the sum of
(1) Consolidated Funded Indebtedness that is secured by a Lien on any assets or
property of the Reporting Entity or any of its Subsidiaries as of the last day
of such Test Period plus (2) the product of RIGS Consolidated Funded
Indebtedness multiplied by the RIGS Holdings JV Ownership Percentage to
(ii) Consolidated EBITDA for the Test Period most recently ended.

         
(I) Consolidated Funded Indebtedness secured by a Lien on any assets or property
of the Reporting Entity or any of its Subsidiaries as of the last day of such
Test Period (from Maximum Total Leverage Ratio Calculation) adjusted by
subtracting the amount of Consolidated Funded Indebtedness that is not secured
by a Lien on any assets or property of the Reporting Entity or any of its
Subsidiaries as of the last day of such Test Period
       
 
       
(A) Consolidated Funded Indebtedness (from Maximum total Leverage Ration
Calculation); less
       
 
     
 
       
(B) the amount of Consolidated funded Indebtedness that is not secured by a Lien
on any assets or property of the Reporting Entity or any of its Subsidiaries as
of the last day of such Test Period
       
 
     
 
       
Consolidated Funded Indebtedness, as adjusted ((A) — (B)=)
I =      
 
     
 
       
(II) RIGS Consolidated Funded Indebtedness (from Maximum Total Leverage Ratio
Calculation)      
II =      
 
     
 
       
(III) RIGS Holdings JV Ownership Percentage (from Maximum Total Leverage Ratio
Calculation)      
III =      
 
     
 
       
(IV) Consolidated EBITDA (from Maximum Total Leverage Ratio Calculation)   
IV =      
 
     
 
       
Senior Secured Leverage Ratio (((I) + ((II) x (III))) / (IV) =)
    [     ]:1.00   
 
       
Covenant Requirement
       
 
     

6.07(f)    [Permitted Acquisitions:

          For each Permitted Acquisition consummated during this period (if any)
please copy this Schedule I and show compliance with the above covenants on a
Pro Forma Basis to demonstrate compliance with clause (ii)(d) of the definition
of “Permitted Acquisitions”.]

-8-



--------------------------------------------------------------------------------



 



Annex A

         
A. Detail on Consolidated Net Income:
       
 
       
1. For such period, the consolidated net income (or loss) of the Reporting
Entity and its Subsidiaries determined on a consolidated basis in accordance
with GAAP;
       
 
     
 
       
provided that there shall be excluded from such net income (to the extent
otherwise included therein), without duplication:
       
 
       
2. the net income (or loss) of any person (other than the Reporting Entity or a
Subsidiary of the Reporting Entity that is not a Joint Venture) in which any
person other than the Reporting Entity and its Subsidiaries has an ownership
interest, except to the extent that cash in an amount equal to any such income
has actually been received by the Reporting Entity or (subject to clause (3)
below) any of its Subsidiaries during such period; provided, that if such cash
received by the Reporting Entity or any of its Subsidiaries relates to the
Haynesville Project, it will be excluded from net income (to the extent
otherwise included therein) to the extent such cash amount is otherwise
reflected in a Haynesville EBITDA Adjustment (as determined pursuant to Annex B)
for such period;
       
 
     
 
       
3. the net income of any Subsidiary of the Reporting Entity during such period
to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary of that income is not permitted by operation of
the terms of its Organizational Documents or any agreement, instrument or
Requirement of Law applicable to that Subsidiary during such period, except that
Reporting Entity’s equity in net loss of any such Subsidiary for such period
shall be included in determining Consolidated Net Income;
       
 
     
 
       
4. any gain (or loss), together with any related provisions for taxes on any
such gain (or the tax effect of any such loss), realized during such period by
the Reporting Entity or any of its Subsidiaries upon any Asset Sale (other than
any dispositions in the ordinary course of business) by the Reporting Entity or
any of its Subsidiaries;
       
 
     
 
       
5. gains and losses due solely to fluctuations in currency values and the
related tax effects determined in accordance with GAAP for such period;
       
 
     
 
       
6. non-cash earnings resulting from any reappraisal, revaluation or write-up of
assets;
       
 
     
 
       
7. unrealized gains and losses with respect to Hedging Obligations for such
period; and
       
 
     
 
       
8. any extraordinary gain (or extraordinary loss), giving effect to any related
provision for taxes on any such gain (or the tax effect of any such loss),
recorded or recognized by the Reporting Entity or any of its Subsidiaries during
such period.
       
 
     
 
       
Consolidated Net Income (1 - 2 - 3 - 4 - 5 - 6 - 7 - 8)
=      
 
     

-9-



--------------------------------------------------------------------------------



 



Annex B
Haynesville EBITDA Adjustment Calculation
“Haynesville EBITDA Adjustment” for such period shall mean, with respect to the
Haynesville Project:
     (a) prior to the Haynesville Actual Completion Date (and including the
fiscal quarter in which the Haynesville Actual Completion Date occurs), an
amount to be approved by the Administrative Agent, in its reasonable judgment,
as the projected Consolidated EBITDA attributable to the Haynesville Project
(such amount to be the product of (1) the difference between (a) the projected
revenues from reservation charges under the Firm Transportation Agreements,
taking into account the ability of the producers to perform under the Firm
Transportation Agreements, and (b) projected operating and general
administrative expenses of the Haynesville Project multiplied by (2) the
then-current completion percentage of the Haynesville Project to be based upon
the capital expenditures expended on the Haynesville Project multiplied by
(3) the RIGS Holdings JV Ownership Percentage), which amount shall be added to
actual Consolidated EBITDA for the Reporting Entity and its Subsidiaries for the
fiscal quarter in which construction of the Haynesville Project commences and
for each fiscal quarter thereafter until the Haynesville Actual Completion Date
(and including the fiscal quarter in which the Haynesville Actual Completion
Date occurs, but net of any actual Consolidated EBITDA attributable to the
Haynesville Project following the Haynesville Actual Completion Date); provided
that if construction of the Haynesville Project is not completed by the
scheduled completion date, then the foregoing amount shall be reduced, for
quarters ending after the scheduled completion date to (but excluding) the first
full quarter after the Haynesville Actual Completion Date, by the following
percentage amounts depending on the period of delay for completion (based on the
period of actual delay or then-estimated delay, whichever is longer):
(i) 90 days or less, 0%, (ii) longer than 90 days, but not longer than 180 days,
50% and (iii) longer than 180 days, 100%; and
     (b) for the first full fiscal quarter following the Haynesville Actual
Completion Date, for the first two full fiscal quarters following the
Haynesville Actual Completion Date, and for the first three full fiscal quarters
following the Haynesville Actual Completion Date, an amount equal to the product
of actual Consolidated EBITDA attributable to the Haynesville Project for such
first full fiscal quarter times four, such first two fiscal quarters times two,
and such first three full fiscal quarters times four-thirds, respectively,
multiplied by the RIGS Holdings JV Ownership Percentage.
     Notwithstanding the foregoing, no such additions shall be allowed with
respect to the Haynesville Project unless:

  (A)   not later than 20 days (or such shorter time period as may be agreed by
the Administrative Agent) prior to delivery of a Compliance Certificate pursuant
to Section 5.01(c) if Haynesville EBITDA Adjustments shall be added to
Consolidated EBITDA in determining compliance with Section 6.10, the Reporting
Entity shall have delivered to the Administrative Agent a written request for
Haynesville EBITDA Adjustments setting forth (i) the scheduled commercial
operation date for the Haynesville Project, (ii) pro forma projections of
Consolidated EBITDA attributable to the Haynesville Project and (iii)
information, as applicable, regarding (A) Firm Transportation Agreements, other
contracts or negotiated settlements relating to the Haynesville Project, (B) the
ability of the producers to perform under the Firm Transportation Agreements,
(C) projected revenues from such Firm Transportation Agreements, other contracts
or negotiated settlements, as the case may be and (D) projected capital costs
and projected operating and general administrative expenses, and     (B)   prior
to the date such certificate is required to be delivered, the Administrative
Agent shall have approved (such approval not to be unreasonably withheld or
delayed) such projections and shall have received such other information and
documentation as the Administrative Agent may reasonably request, all in form
and substance satisfactory to the Administrative Agent.

-10-